Citation Nr: 0032607	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of 
alopecia areata.  

2.  Entitlement to service connection for atrophic rhinitis.  

3.  Entitlement to a higher initial rating for tinea pedis, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from July 1977 to February 
1990.  

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that inter alia established entitlement to 
service connection for tinea pedis and assigned a 
noncompensable evaluation.  The rating decision denied 
service connection for alopecia areata, claimed as loss of 
hair at the back of the head, and for a nose condition, later 
characterized as atrophic rhinitis.  The veteran has timely 
appealed the issues to the Board of Veterans' Appeals (Board) 
for favorable resolution.  

In a July 2000 rating decision, a 10 percent rating was 
assigned for tinea pedis effective from October 1991.  In 
cases such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of staged ratings from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  The Board has thus recharacterized the issue shown 
on page 1 to reflect the veteran's dissatisfaction with the 
initial rating assigned by the RO.  

The claim for service connection for atrophic rhinitis will 
be addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  Alopecia areata is of service origin.  

2.  The veteran's service-connected tinea pedis has been 
manifested throughout the appeal period by scaling and 
hyperkeratosis with occasional symptoms resembling athlete's 
foot or psoriasis; constant exudation or constant itching, 
extensive lesions or marked disfigurement are not shown.  



CONCLUSIONS OF LAW

1.  Alopecia areata was incurred during service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991).  

2.  The criteria for an initial evaluation greater than 10 
percent for service-connected tinea pedis, variously 
diagnosed, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Alopecia Areata

A.  Factual Background

The RO's original request for the veteran's service medical 
records (SMRs) initially produced only a copy of the 
veteran's June 1977 enlistment examination report, which is 
negative for any relevant condition.  

In July 1990, the veteran requested service connection for 
claimed loss of hair on the back of the head.  The claim was 
disallowed in April 1991 on the basis that the veteran's SMRs 
had not yet become available.  A statement of the case mailed 
to the veteran in August 1991 was returned to the RO as 
undeliverable.  An RO hearing which the veteran requested was 
scheduled for a date in October 1991.  In October 1991, the 
veteran submitted a copy of his SMRs.  In a February 1992 
letter from the veteran, which indicated that he was living 
in Germany, he noted that the October 1991 hearing had been 
cancelled when he appeared at the RO and submitted a copy of 
his SMRs.  Both the RO and the Board have concluded that 
finality did not attach to the April 1991 rating action.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

The SMRs contain no mention of hair loss until in February 
1987, when an examiner noted a patch of hair loss on the 
right scalp and reported a possible yeast infection.  A 
silver dollar sized hyperpigmented shiny area had appeared on 
the scalp, which was reported as a "head sore."  Lotrimin 
was prescribed.  A March 1987 dermatology consultation report 
notes that the spot appeared to be a non-scarring patch of 
partial alopecia.  The impression was alopecia areata, rule 
out tinea.  A fungus culture was ordered.  An April 1987 
report notes localized areata, negative fungus culture, and a 
slight increase in hair growth.  

In a January 1989 treatment report, an examiner drew a 
picture depicting an irregular shaped, vertically oriented 
patch on the right rear scalp area.  The veteran reported 
soreness exactly as felt the previous February.  The examiner 
noted that the patch was scaly and dry and that the hair had 
worn thin.  The condition was treated with warm soapy water.  
The veteran was to apply Lotrimin three to four times daily 
for one week.  It was noted that Lotrimin had helped before.  
The treatment plan also noted Selsun shampooing prior to 
using Lotrimin.  The veteran was to return to the clinic in 
one week.  The follow-up dermatology report is dated in 
October 1989 and notes thinning of hair in the occipital 
area.  The provisional diagnosis was alopecia of unknown 
cause.  A preparation of fluocinolone acetonide solution was 
prescribed.  A December 1989 separation examination report is 
negative for any relevant notation and the veteran checked 
"no" to any skin disease.

The veteran underwent an official examination in June 1993 
while living abroad.  The veteran reported itching and 
soreness of the scalp.  The examiner noted a 4.4-cm. area of 
diffuse hair loss on the right parietal scalp.  Hair loss in 
the affected area was estimated at 40 percent.  There were no 
scales, erythema or sign of mechanical irritation.  The 
examiner remarked, "Looks like uncomplete regrowth of 
Alopecia areata."  

The RO received a March 1999 foreign dermatology examination 
report.  Translated into English, it notes that the veteran 
suffered from occasional itching and slight scaling of the 
affected area of the scalp, but that his hair had returned.  
The diagnosis was "condition following healed alopecia 
areata."

In January 2000, the veteran underwent an official 
dermatology examination.  Translated into English, the report 
indicates that the veteran had occasional itching and slight 
scaling of the scalp, but no additional hair loss.  The 
report notes that there have been new foci at the head since 
about June 1999.  The examiner also reported that there was 
no current indication of alopecia areata and that the 
capillitium showed only a scar and folliculitis, which was in 
the process of healing.

B.  Legal Analysis

Recent legislation signed into law during the pendency of 
this appeal has deleted the requirement that a claimant must 
submit a well grounded claim before the duty to assist may be 
invoked.  This legislation has also significantly broadened 
VA's duty to assist a claimant in the development of facts 
pertinent to his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  The Board finds that 
all relevant evidence for disposition of this claim has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  

The evidence clearly indicates that the veteran was sound 
when enrolled for active service and that later, during 
active service, a distinct patch appeared on the right 
parietal of his scalp that was determined to be alopecia 
areata.  The condition was treated with pharmaceuticals with 
some success during active service; however, the veteran does 
continue to have residual symptoms, such as itching, scaling, 
and soreness of the affected area, as noted in post-service 
examination reports.  

Alopecia areata is defined as an inflammatory, usually 
reversible, patchy loss of hair occurring in sharply defined 
areas, and usually involving the beard or scalp.  Dorland's 
Illustrated Medical Dictionary 50 (28th ed. 1994).  A proper 
basis is afforded for granting service connection for 
alopecia areata.  


II.  Higher Initial Rating for Tinea Pedis

A.  Factual Background

A June 1993 VA examination report notes hyperhidrosis pedum 
with slight scaling between toes on both sides.  Mycology was 
negative.  The relevant diagnosis was interdigital tinea.  

In a March 1995 rating decision, the RO established service 
connection for tinea pedis on the basis that it had been 
noted and treated during active service.  A noncompensable 
rating was assigned on the basis that no compensable symptoms 
had been shown.  

In May 1996, the veteran reported that his feet had worsened 
since the June 1993 examination.  He requested re-evaluation.  

In January 1999, the RO received additional SMRs, dated in 
the late 1990s that had been generated during the veteran's 
military reserve duty following active service.  Those 
reports do not refer to tinea pedis; however, they do reflect 
other foot problems such as a left 5th ingrown toenail and 
flat feet.  

According to a translated March 1999 official dermatology 
examination report, the veteran's feet had scaling and skin 
tears during warm weather while on active duty.  As a result, 
since active service, the veteran wore sandals in the 
summertime, which did relieve the burning.  Callosities and 
tears did continue, however, and they were treated with 
ointment and mechanical removal of the callosities.  The 
examiner noted that currently, the skin at the edges of the 
feet and soles was scaly in a fine layer with palpable 
hyperkeratosis at the edges and at the pressure points.  The 
diagnosis was hyperkeratosis of the soles of the feet.  
Differential diagnoses of pressure related callosities with 
faulty stress being placed due to flat feet; and, athlete's 
foot (also called tinea pedis) were also offered.  The 
examiner further qualified the diagnoses by stating that the 
long existence and symmetry of the hyperkeratoses at the 
soles spoke against athlete's foot, but the worsening of the 
symptoms during the summer could speak for it.  The examiner 
noted that further testing by biopsy could clarify the 
diagnosis; however, there is no record indicating that such 
testing was performed.  

In January 2000, the veteran underwent another official 
dermatology examination.  Translated into English, the report 
indicates that the veteran felt that his bilateral foot 
condition was currently much worse than in March 1999.  The 
examiner noted the same observations given in March 1999; 
that is, the edges of the soles showed distinct 
hyperkeratosis and scaling with fine lamella.  However, the 
dermatologist also reported a ring-shaped curly psoriasis at 
the edges of the soles.  A differential diagnosis of 
hereditary palmoplantar keratosis vs. pressure-related 
callosity with faulty stress due to flatfeet was offered.  
The examiner qualified the diagnosis by stating that current 
findings were more compatible with hereditary plantar 
keratosis because it was observed at places of little stress 
and the sheer number of foci spoke against a mechanical 
cause.  The examiner also felt that athlete's foot could 
almost certainly be ruled out.  


B.  Legal Analysis

The Board finds that all evidence necessary for disposition 
of this appeal has been obtained.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the propriety of the initial rating and, if 
warranted, the possibility of assigning "staged" ratings 
from the initial effective date forward to compensate the 
veteran for times when more severe impairment has been 
ascertained.  Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

Tinea pedis has been manifested throughout the appeal period 
by scaling and hyperkeratosis with occasional symptoms 
resembling athlete's foot or psoriasis.  The disorder has 
been rated by analogy to eczema under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, which is on a non-exposed surface or 
small area.  A 10 percent evaluation requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation for eczema requires 
constant exudation or constant itching, extensive lesions or 
marked disfigurement; a 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or that the condition be 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806 
(2000).  

Comparing the veteran's symptoms to the provisions of the 
rating schedule, the Board does not find any pathology that 
would approximate the criteria for a 30 percent rating.  The 
service-connected skin disorder is confined to the feet, 
which are non exposed surfaces.  There is no indication of 
extensive lesions or marked disfigurement.  Constant 
exudation or constant itching has not been demonstrated.  A 
rating in excess of 10 percent for the service-connected skin 
disorder is not warranted.  The Board further concludes that 
the 10 percent rating represents the most disabling this 
condition has been during the entire period of the claim and 
appeal.  As such, staged ratings for tinea pedis are not 
warranted.  



ORDER

1.  The claim for service connection for alopecia areata is 
granted.  

2.  The claim for a higher initial rating for tinea pedis is 
denied.  


REMAND

The veteran's SMRs reflect treatment for sinusitis and upper 
respiratory infection as well as for nosebleeds.  Atrophic 
rhinitis was not shown during active service.  During a June 
1993 VA examination, the veteran reported nosebleeds.  The VA 
examination report reflects that the nosebleeds were the 
result of atrophic rhinitis with enlarged blood vessels at 
the Locus Kisselbach on both sides of the nasal septum.  A 
March 1999 VA ear, nose, and throat (ENT) examination report 
continued the diagnosis of atrophic rhinitis.  

The question for the Board is whether the onset of atrophic 
rhinitis occurred during active service.  For this 
determination, a medical opinion would be helpful.  

The Board notes that the law regarding VA's duty to assist 
(38 U.S.C.A. § 5107(a)) has recently changed and now states:  

(1) In the case of a claim for disability 
compensation, the assistance provided by 
the Secretary under subsection (a) shall 
include providing a medical examination 
or obtaining a medical opinion when such 
examination or opinion is necessary to 
make a decision on the claim.  

(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant) (A) contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but (C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his prior VA examination.  

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
claims file should be returned to the VA 
examiner who performed the March 1999 VA 
ENT examination or to a qualified 
substitute if that examiner is not 
available.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that the veteran's atrophic rhinitis 
began during service or is otherwise the 
result of active service.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  

4.  When the above development has been 
completed, the RO should review the 
remanded issue.  If the determination 
remains unfavorable to the veteran, he 
and his representative should then be 
provided with a supplemental statement of 
the case and afforded the appropriate 
period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to procure clarifying data and to comply with newly 
enacted legislation.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



